DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 - 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 01/22/2021)

With respect to claim 1 the prior art discloses A solid state imaging element, comprising.

Prior art Shier US 4,851,838 teaches a circuit with a successive approximation register that sets up the digital to analog converter input values for succeeding comparisons as a function of previous comparisons and is repeated until all bit values are determined. However, the prior art does not teach or fairly suggest a converter that converts an analog pixel signal read out from a pixel into a bit value, successively for each of a plurality of bits, on the basis of a threshold voltage set according to a conversion history of the bit converted before a target bit; 
a plurality of voltage generation units that each generate a plurality of reference voltages; 
and a setting unit that sets the threshold voltage using the reference voltage selected from the reference voltages generated by each of the voltage generation units on the basis of the conversion history.

With respect to claim 8 the prior art discloses An electronic apparatus, comprising: 
a solid state imaging element that includes.

Prior art Shier US 4,851,838 teaches a circuit with a successive approximation register that sets up the digital to analog converter input values for succeeding comparisons as a function of previous comparisons and is repeated until all bit values are determined. However, the prior art does not teach or fairly suggest a converter that converts an analog pixel signal read out from a pixel into a bit value, successively for each of a plurality of bits, on the basis of a threshold voltage set according to a conversion history of the bit converted before a target bit, 
a plurality of voltage generation units that each generates a plurality of reference voltages, 
and a setting unit that sets the threshold voltage using the reference voltage selected from the reference voltages generated by each of the respective voltage generation units on the basis of the conversion history; 
and an image processing unit that performs image processing on a digital pixel signal converted by the converter from the analog pixel signal into a bit value for each bit.

Dependent claims 2 – 7 and 9 - 15 are allowable for at least the reason that they depend on allowable independent claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696